Citation Nr: 0510605	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from September 1981 to 
September 1985 and from February 1988 to February 1992.  

In December 1994, the RO received the veteran's claim of 
entitlement to service connection for sinusitis.  The March 
1996 rating decision granted the veteran's claim; a 
noncompensable disability rating was assigned.  The veteran 
disagreed with the RO's decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 1999.

The matter was previously before the Board in September 2002.  
At that time, a decision was deferred pending additional 
development by the Board of the veteran's claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)(2002).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
April 2004 the Board remanded the case to the Agency of 
Original Jurisdiction for further development and 
readjudication as required by the holding in DAV.  

Subsequent to that remand, in November 2004, the veteran was 
granted an increased rating for his service-connected 
sinusitis, 10 percent, effective as of the original date of 
grant of service connection, May 30, 1994.  However, in a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
the Board will consider the increased rating issue as still 
being on appeal.
Issues not on appeal

There was previously on appeal a second issue, entitlement to 
service connection for residuals of a cerebral concussion, 
which has essentially the same procedural history as the 
sinusitis issue, described above.

After the Board's April 2004 remand, in November 2004 the RO 
granted the veteran's claim of entitlement to residuals of a 
closed head injury (formerly called cerebral concussion) to 
include right side weakness, language disturbance, memory 
loss and vertigo.  Since the claim was granted, the appeal as 
to that issue has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with the 
November 2004 decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Also in the November 2004 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.  A 10 
percent disability rating was assigned.  Additionally, the RO 
determined that an October 12, 1993 rating decision denying 
service connection for tinnitus was clearly and unmistakably 
erroneous.  Service connection for tinnitus was therefore 
granted and a 10 percent disability rating was assigned.  To 
the Board's knowledge, the veteran has not disagreed with 
these decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  




FINDING OF FACT

The veteran's sinusitis manifests intermittently with 
symptoms of postnasal drip, drainage, pressure and headache 
and require the use of antibiotics once or twice a year.  The 
veteran has no history of surgical intervention for his sinus 
problems, and the medical evidence does not indicate periods 
of incapacitation due to his symptoms.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of the 
currently assigned 10 percent have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996), 38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
service-connected sinusitis.  Essentially, he contends that 
his sinusitis creates a more serious disability picture than 
as compensated by the currently assigned 10 percent rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the Agency of Original Jurisdiction (AOJ) must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The Board 
observes that the veteran was notified by the February 2002 
SSOC and the November 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in April 
2004 which was specifically intended to address the 
requirements of the VCAA.  The April 2004 letter from the VA 
Appeals Management Center explained in detail the evidence 
needed to substantiate a claim for an increased rating for 
sinusitis.  Crucially, the April 2004 letter specifically 
notified the veteran that "to establish entitlement to an 
increased evaluation of your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse".  The letter further referred the veteran 
to prior rating decisions, SOCs and SSOCs for a complete 
listing of what evidence had already been received and 
considered.  Thus, this letter along, with the November 2004 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the AOJ must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the veteran was informed that VA "was 
responsible for getting ....relevant records held by any 
Federal agency"  and that 
VA would "make reasonable efforts to get...relevant records 
not hold by any Federal agency.  This may include medical 
records from State or local governments, private doctors and 
hospitals, or current or former employers."  The letter 
further advised that VA would notify the veteran in the event 
that efforts to obtain any records were unsuccessful and that 
VA would arrange for a medical examination if one was deemed 
necessary in order to make a decision on the veteran's 
appeal.  

Third, the AOJ must inform the claimant of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2004 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he wished for VA to obtain 
additional evidence he must provide VA with "enough 
information about your records so that we can request them 
from the person or agency who has them.  ...It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis in the original].  The veteran was 
also informed that he was responsible to sign a release to 
give VA the authority to request documents from private 
healthcare providers.  The veteran was further advised that 
he could facilitate the process of his claim by providing any 
such records which were already in his possession to VA 
directly.  

The April 2004 letter from the AOJ to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the AOJ so that all 
relevant evidence could be obtained.  [April 2004 letter, 
pages 2, 5, 6.]
  
Finally, the AOJ must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter included notice to 
the veteran that "If there is any other evidence of 
information that you think will support your appeal, please 
let us know.  If the evidence is in your possession please 
send it to us."  [Emphasis in the original].  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the AOJ.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the April 2004 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was next adjudicated by the AOJ in November 
2004, prior to the expiration of the one-year period 
following the April 2004 VCAA letter, does not render the 
AOJ's notice invalid or inadequate.  The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Furthermore, over the lengthy course of this appeal the 
veteran has otherwise been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  The 
Board is therefore satisfied that the veteran was notified 
properly of his statutory rights; he is fully cognizant of 
them; and no amount of additional communication would result 
in any additional evidence pertinent to this claim.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in March 1996).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
Additionally, the Board notes that the veteran's claim was 
readjudicated by the AOJ after the veteran had received 
complete VCAA notice.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA medical records.  In addition, the veteran was 
accorded VA compensation and pension (C&P) examinations in 
February 1999 and April 2004, the latter examination pursuant 
to the Board's remand instructions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
the veteran's April 1999 substantive appeal he requested a 
hearing with a member of the Board at the RO.  In May 2000 
the veteran withdrew that request.  The veteran has not made 
an additional request for a hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Specific schedular criteria

During the pendency of this appeal, the provisions of 38 
C.F.R. 
§ 4.97, concerning the evaluation of diseases of the nose and 
throat, were revised, effective October 7, 1996.  The 
Schedule now includes new rating criteria for rating 
disabilities of the nose and throat.  See 61 Fed. Reg. 46,720 
(1996). 

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change. The Board can apply only the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. See VAOPGCPREC 3-00.

(i) The former criteria

Diagnostic Code 6513 prior to October 7, 1996 provided the 
following levels of disability:  

50%... sinusitis, postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  

30%...severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  

10%...moderate sinusitis with discharge or crusting or 
scabbing, infrequent headaches.

0%   X-ray manifestations only and mild or occasional 
symptoms.  

38 C.F.R. § 4.97, Diagnostic Code 6513 (1996). 

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence-to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).

The Board additionally observes that the veteran has been 
provided with both the current and former rating criteria, in 
the November 2004 SSOC.  The RO rated the veteran under both 
the former and the current schedular criteria.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

(ii) The current criteria

Diagnostic Code 6513 as it became effective October 7, 1996 
provides the following levels of disability:  

50%...sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

30 %...three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

10%...one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

0%...detected by X-ray only.  

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

38 C.F.R. § 4.97, Diagnostic Code 6513 (2004). 



Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The April 2004 VA examination, the February 1999 VA 
examination and a May 1995 VA x-ray all indicate a diagnosis 
of sinusitis.  The February 1999 VA examination specified 
chronic maxillary sinusitis.  The veteran is currently 
evaluated under Diagnostic Code 6513 [Sinusitis, maxillary, 
chronic].  Diagnostic Code 6513 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case (chronic maxillary sinusitis).  In any event, all 
sinusitis types are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6513.

Schedular rating

(i) The former criteria  

The veteran has been assigned a 10 percent disability rating, 
which under the former schedular criteria is indicative of 
moderate sinusitis.  

The veteran has x-ray evidence of sinusitis.  However, there 
is also evidence, in the form of the April 2004 VA 
examination report, of intermittent attacks and the use of 
antibiotics to treat these attacks once or twice a year.

The criteria for the assignment of a 30 percent disability 
rating include frequently incapacitating occurrences, severe 
and frequent headaches or purulent discharge and crusting.  
During the 1999 VA examination, the examiner concluded that 
the veteran suffered from one sinusitis headache per week, 
which is arguably more than "infrequent".  Additionally, 
however, the examiner noted that the x-ray evidence indicated 
that the veteran's sinusitis was mild and that there was no 
evidence of purulent discharge.  Similarly, the April 2004 
examination also noted no evidence of discharge or crusting.  
Crucially, the examiner characterized the veteran's frequency 
of sinusitis headache as "intermittent".  

After having carefully considered the matter, the Board 
believes that the overall evidence of record is not 
consistent with, or approximated, the former schedular 
criteria for a 30 percent rating, "severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence".   There is no evidence of record that any of 
these manifestations exist.  Although there was a reference 
to weekly headaches in 1999, the more recent medical evidence 
does not indicate that such is now the case. 
Therefore, the criteria for a 30 percent disability is not 
met or approximated under the former criteria.   

The highest disability rating available under the former 
criteria is 50 percent.  
In order to meet the criteria for the assignment of a 50 
percent disability rating there must be medical evidence of 
surgical intervention with severe sinusitis still present 
after such surgery.  The veteran has had not any surgery 
incident to his sinusitis.  

In short, the veteran's disability picture most closely 
approximates the currently assigned 10 percent disability 
rating under the former criteria.  

(ii) The current criteria

Assignment of a 30 percent disability rating under  the 
current schedular criteria requires three or more 
incapacitating episodes per year of sinusitis or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

In this case, there is no evidence that the veteran's 
sinusitis has required bed rest.  Accordingly, he has not met 
the criteria for any incapacitating episodes.  Additionally, 
the record does not reflect that the veteran has had more 
than 6 non-incapacitating episodes in the past year.  The 
April 2004 VA examination reflects a history of only one to 
two courses of antibiotics per year for intermittent episodes 
of sinusitis.  Accordingly, the criteria for the assignment 
of a 30 percent disability rating under the current criteria 
are not met or approximated.

Under the revised criteria, 50 percent is the maximum 
disability rating which may be assigned.  In order to meet 
the criteria of assignment of the 50 percent disability 
rating there must be medical evidence of surgery or "near 
constant" sinusitis.  There is no evidence of surgery and 
the medical evidence, including recent VA outpatient 
treatment records, indicates intermittent, not "near 
constant, sinusitis.  The criteria 
for a 50 percent disability rating are not met.  

In short, the veteran's service-connected sinusitis is 
correctly rated as 10 percent disabling under the current 
schedular criteria.



Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned a 10 percent disability rating for the 
veteran's sinusitis under Diagnostic Code 6513 effective from 
May 30, 1994, the date of the RO's receipt of the veteran's 
initial claim of entitlement to service connection.  

The medical evidence of record appears to support the 
proposition that the veteran's service-connected sinusitis 
has been relatively stable in terms of symptomatology and 
frequency of flare-ups.  For example, at the February 1999 VA 
examination noted that the veteran suffered from mild 
sinusitis.  The April 2004 VA examination found that the 
veteran continued to suffer from intermittent flare-ups.  
Neither examiner found a need for surgery or evidence severe 
incapacitating attacks.

The Board additionally observes that it has carefully 
compared the former and the current schedular criteria, which 
have been set forth in full above.  Although the two versions 
are different, there is nothing in the record which suggests 
that a disability rating of 30 percent or higher could be 
assigned based on the veteran's symptomatology. 

Accordingly, there is no evidentiary basis for assigning a 
disability rating in excess of the currently assigned 10 
percent under either the current or the former versions of 
Diagnostic Code 6513 at any time since May 30, 1994.  

Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an increased disability rating for his 
service-connected sinusitis.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected sinusitis is 
denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


